DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           LIBER VICTORIA,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-189

                              [July 22, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Karen Miller, Judge;
L.T.    Case    No.     502007CF016463AXX,      502007CF016043AXX,
502007CF16464AXX, 502007CF018456AXX, 502007CF018454AXX,
502007CF017188AXX.

  Liber Victoria, Avon Park, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KLINGENSMITH, and KUNTZ, JJ., concur.

                          *            *        *

  Not final until disposition of timely filed motion for rehearing.